              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF VIRGINIA
                       ROANOKE DIVISION

MARC ASHLEY BARNES,                           )
                                              )
                 Petitioner,                  )     Case No. 7:18CV00023
                                              )
v.                                            )         FINAL ORDER
                                              )
WARDEN OF LEE COUNTY,                         )     By: James P. Jones
                                              )     United States District Judge
                Respondent                    )
.                                             )

     For the reasons set forth in the Opinion accompanying this Final Order, it is

ORDERED as follows:

     1. Respondent’s Motion to Dismiss (ECF No. 8) is GRANTED;

     2. Petitioner’s Motion to Expedite (ECF No. 14) is DISMISSED as moot;

     3. The Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 is

DISMSSED; and

     4. The Clerk shall close the case.

                                           ENTER: January 10, 2019

                                           /s/ James P. Jones
                                           United States District Judge
